George G. Killinger, Ph.D. Chairman Board of Pardons and Paroles Stephen F. Austin Building Austin, Texas 78701
Re: Authority of the Board of Pardons and Paroles to require a commissioner to assume a new duty station.
Dear Dr. Killinger:
You have requested or opinion regarding the authority of the Board of Pardons and Paroles to require a parole commissioner to assume a new duty station.
In 1975, the Legislature amended article 42.12, Texas Code of Criminal Procedure, to provide for the appointment of parole commissioners `[t]o aid and assist the Board of Pardons and Paroles in parole matters.' Sec. 14A(a). The commissioners are invested with the `same duties and authority as the board members' in `matters of parole decisions,' but the statute specifically states that
  [t]he board members shall continue to exercise their responsibility for the administrative operation of the board of pardons and paroles.
Sec. 14A(e); (h). Furthermore, the commissioners are directed to
  perform their duties as directed by the board in its rules and regulations affecting these commissioners.
Sec. 14A(e). In addition, the statute provides that the Board
  May adopt such other reasonable rules not inconsistent with law as it may deem proper or necessary with respect to . . . the conduct of parole hearings . . . .
Sec. 15(d).
Pursuant to these provisions, the Board has recently promulgated Rule 205.01.02.009, which states:
  To provide efficient coverage and access to all units of the Texas Department of Corrections, the Board of Pardons and Paroles may change the designated duty station of any commissioner to any location within the state of Texas upon 60 days' written notice, except that one commissioner appointed by each appointing authority shall reside in Walker County.
In our opinion, article 42.12 furnishes ample authority for the Board to promulgate this rule. The Board members exercise the sole responsibility for the administration of the Board. The commissioners are required to `perform their duties as directed by the board in its rules,' and the Board members are granted additional authority to adopt rules for the conduct of parole hearings. Accordingly, we believe that the Board of Pardons and Paroles is authorized to adopt a rule which requires a parole commissioner to accept a new duty station.
 SUMMARY
The Board of Pardons and Paroles is authorized to adopt a rule which requires a parole commissioner to accept a new duty station.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee